ERIN RR ER tN Rep A ated tee veld

rie Reeem SI ge

Ser

t

 

INMATE REQUEST TO STAPE MEMBER RESPONSE

NAME: BYRD, LESHOUN DEANDRE
REG. NO.: 51465-039

 

This is in response to your Inmate Request to Staff Member, received
on June 15, 2020 in which you request consideration for a reduction
in sentence (RIS)/compassionate release. Specifically, you be
considered due to Bxtraordinary or Compelling Circumstances.

itle 18 of the United States Code, section 3582(c) (i) (A), allows
a sentencing court, on motion of the Director of the BOP, to reduce
a term of imprisonment for <cxtraordinary or compelling reasons,
BOP Program Statement No. 5050.50, Compassionate Release/Reduction
in Sentence: Procedures for Implementation of 18 U.S.C. $§
3582 (c) (1) (A) and 4205(g), provides guidance on the types of
circumstances that present extraordinary or compelling reasons, such
as the inmate’s terminal medical condition; debilitated medical
condition; status as a “new law” elderly inmate, an elderly inmate
with medical conditions, or an “other elderly inmate”; the death
or incapacitation of the family member caregiver of the inmate’s
child; or the incapacitation of the inmate’s spouse or registered
partner, Your request has been evaluated consistent with this
general quidance.

The BOP is taking extraordinary measures to contain the spread of
COVID-19 and treat any affected inmates. We recognize that you,
like all of us, have legitimate concerns and fears about the spread
and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not
currently warrant an early release from your sentence. Accordingly,
your RIS request is denied at this time.

If you are not satisfied with this response to your request, you

may commence an appeal of this decision via the administrative remedy
process by submitting your concerns on the appropriate form (BP~9)
a, 20 we of the receipt of this response.

AL ME pace: We 20

Eo. Bower$y Warden

 

DES
a #

ect Medical Records
Unit Team

EXHIBIT
is

 
